Title: To Thomas Jefferson from Edmond Charles Genet, 14 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 14. 9bre. 1793. l’an 2e. de la Republique fse.

J’ai reçu la lettre que vous m’avés fait l’honneur de m’écrire le 8. 9bre. pour me communiquer le principe établi provisoirement par le gouvernement federal pour fixer la Jurisdiction maritime et la ligne de protection des Etats unis. Je transmettrai ce memoire, M., au Conseil éxécutif de la République et J’en donnerai communication à nos Consuls en leur recommandant de se Conformer provisoirement aussi aux dispositions qu’il renferme lorsqu’ils seront requis d’autoriser la vente de quelque propriété françoise acquise légalement sur mer par le droit de la guerre. Si cette ligne M. avoit été arbitrée plutôt nous aurions évité beaucoup d’écritures de debats et de procedures.
Je vous suis très obligé d’avoir remis en liberté la fanny et Je me borne à rappeller à votre souvenir ce pauvre Guillaume Tell ainsi que la Catherine d’halifax le william &c. &c.
